



Exhibit 10.2




CERNER EXECUTIVE SEVERANCE AGREEMENT


This Cerner Executive Severance Agreement (this “Executive Severance
Agreement”), effective as of September 11, 2017 (the “Effective Date”), is a
supplement to and amendment of the employment agreement dated November 18, 1996
between Michael R. Nill (“you”/“your”) and Cerner Corporation, a Delaware
corporation (“Cerner”).


RECITALS


A.
You are the Executive Vice President and Chief Operating Officer of Cerner and
have been employed by Cerner since November 18, 1996. You have been the
Executive Vice President and Chief Operating Officer of Cerner since May 15,
2011.



B.
You have entered into an employment agreement with Cerner dated November 18,
1996 (your “Employment Agreement”) and a mutual arbitration agreement with
Cerner dated December 1, 2015.



C.
You and Cerner wish to amend your Employment Agreement by adding contractual
severance terms as set forth in this Executive Severance Agreement.



D.
In consideration for your continuing employment with Cerner, the restricted
stock granted to you on September 1, 2017, the potential severance payments and
potential acceleration of the vesting of outstanding equity incentive awards
described herein, the potential benefits to you in the event of a Change in
Control, and other good and valuable consideration, the receipt and sufficiency
of which you and Cerner hereby acknowledge, you and Cerner hereby agree to the
following supplemental terms and conditions to your Employment Agreement.



E.
Definitions of capitalized terms used but not otherwise defined herein can be
found in Appendix A.



AGREEMENT


In consideration of the mutual covenants, promises, and obligations set forth
herein, the parties agree to amend and supplement your Employment Agreement as
follows:


1.
PARAGRAPH 2 MODIFICATION. Paragraph 2 of your Employment Agreement is deleted in
its entirety and replaced with the following:



2.    EMPLOYMENT RELATIONSHIP; SEVERANCE AND BENEFITS.


A.
Type. To the extent permitted by law, your employment relationship with Cerner
is "at will," which means that you may resign from Cerner at any time, for any
reason or for no reason at all, and without advance notice (except as described
below). It also means that Cerner may terminate your employment at any time -
for any legally permitted reason or for no reason at all and without advance
notice, subject to Cerner’s potential obligations to you under Paragraph 2.C
below.



B.
Resignation and Termination.



1.
Termination by Cerner. Cerner may terminate your employment (i) at any time with
or without Cause, or (ii) upon your Disability. Your employment with Cerner
shall be deemed automatically terminated upon your death. Upon a termination of
your employment by Cerner with Cause, due to your death or on account of
Disability (each an "Ineligible Severance Event"), Cerner shall pay you within
thirty (30) days following your last day of employment (x) any accrued but
unpaid base salary, (y) any owed reimbursements for unreimbursed business
expenses properly incurred by you prior to your termination date, which shall be
subject to and paid in accordance with Cerner’s expense reimbursement policy;
and (z) such employee benefits (including equity compensation or cash bonuses
earned as of the termination date but not yet paid), if any, to which you may be
entitled under Cerner's employee benefit plans as of your termination date;
provided that, in no event shall you be entitled to any payments in the nature
of any other severance or termination payments (such as under Cerner’s Enhanced
Severance Pay Plan). Those amounts described in this Paragraph 2.B.1 (x), (y)
and (z) are referred to herein collectively as the "Accrued






--------------------------------------------------------------------------------





Amounts." Payment upon termination of your employment by Cerner for any reason
other than an Ineligible Severance Event is covered by Paragraph 2.C.


2.
Termination by You. You may resign from your employment with Cerner at any time
upon written notice to Cerner of your intention to resign from employment. Any
resignation notice must be submitted to Cerner at least thirty (30) days prior
to your intended last day of employment. Cerner, however, reserves the right
either to accelerate your last day of employment or to allow your intended last
day of employment to stand. If you resign with fewer than thirty (30) days’
notice, or if you actually leave Cerner’s employ prior to expiration of the
notice period without the permission of Cerner, then you agree that (to the
extent permitted by law) no Accrued Amounts from the date you submitted your
resignation notice to your last day of employment will be owed or paid to you by
Cerner. All other Accrued Amounts will be paid. You may also terminate your
employment hereunder upon written notice to Cerner in the event of a
Constructive Termination (before a Change in Control) or for Good Reason (after
a Change in Control) and, subject to you satisfying your obligations under
Paragraph 2.C.3 (Severance Agreement and Release), be entitled to certain
severance and benefit compensation as provided in Paragraph 2.C.



You agree to report to Cerner the identity of your new employer (if any) and the
nature of your proposed duties for that employer.


C.
Severance and Benefits.



1.
Non-Change in Control - Termination by Cerner for other than an Ineligible
Severance Event or Resignation following Constructive Termination. Subject to
you satisfying your obligations under Paragraph 2.C.3. (Severance Agreement and
Release), if, prior to a Change in Control or at any time after twelve (12)
months following a Change in Control, (i) Cerner terminates your employment
other than in connection with an Ineligible Severance Event or (ii) you resign
from employment following a Constructive Termination, Cerner will within sixty
(60) days (or later if required by Code Section 409A) of your termination of
employment:



a.
Pay you your Accrued Amounts; and



b.
Commence severance payments to you equal to the sum of (i) two (2) year’s base
salary (based on your annual base salary at the time of your termination), plus
(ii) two (2) times the average annual cash bonus you received from Cerner during
the three (3) years preceding the termination of your employment, less (iii)
normal tax and payroll deductions. Such severance pay will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays;
and



c.
Commence payments to you having an aggregate value equal to twenty-four (24)
times the difference between the monthly COBRA continuation premium cost to
cover you and your dependents (to the extent covered under Cerner's health,
vision and dental the plans on the date of your termination of employment) under
Cerner's health, vision and dental plans in effect as of the date of your
termination and the monthly amount you were paying for such coverage at the
effective date of your termination. Such payments will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays.
Notwithstanding the foregoing, if Cerner making payments under this Paragraph
2.C.1.c would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act or result in the
imposition of penalties under the Affordable Care Act, the parties agree to
reform this Paragraph 2.C.1.c in a manner as is necessary to comply with the
Affordable Care Act; and



d.
With respect to outstanding equity awards:



i.
Fully vest all outstanding unvested stock options or stock appreciation rights
granted by Cerner to you and still held by you and all other outstanding
equity-based compensation awards that are not intended to qualify as
performance-based compensation under Code Section 162(m)(4)(C); provided that,
any delays in the settlement or payment of such awards that are set forth in the
applicable award agreement and that are required under Code Section 409A
("Section 409A") shall remain in effect; and








--------------------------------------------------------------------------------





ii.
Cause all outstanding equity-based compensation awards that are intended to
constitute performance-based compensation under Code Section 162(m)(4)(C)
(excluding stock options and stock appreciation rights which will fully vest in
accordance with Paragraph 2.C.1.d.i) to remain outstanding and vest or be
forfeited in accordance with the terms of the applicable award agreements, if
the applicable performance goals are satisfied.



2.
Change in Control - Termination by Cerner for other than an Ineligible Severance
Event or Resignation for Good Reason. Subject to you satisfying your obligations
under Paragraph 2.C.3 (Severance Agreement and Release), if there is a Change in
Control of Cerner and within twelve (12) months following the date such Change
in Control becomes effective Cerner terminates your employment for any reason
other than on account of an Ineligible Severance Event or you resign from
employment with Good Reason, then Cerner will, within sixty (60) days (or later
if required by Code Section 409A) of your termination of employment:



a.
Pay you your Accrued Amounts;



b.
Commence severance payments to you equal to the sum of (i) two (2) years’ base
salary (based on your annual base salary at the time of your termination or
resignation), plus (ii) two (2) times the average annual cash bonus you received
from Cerner during the three (3) years preceding the termination or resignation
of your employment, less (iii) normal tax and payroll deductions. Such severance
pay will be payable in lump sum within sixty (60) days of the effective date of
the termination of your employment;



c.
Commence payments to you having an aggregate value equal to twenty-four (24)
times the difference between the monthly COBRA continuation premium cost to
cover you and your dependents (to the extent covered under Cerner's health,
vision and dental plans on the date of your termination of employment) under
Cerner's health, vision and dental plans in effect as of the date of your
termination and the monthly amount you were paying for such coverage at the
effective date of your termination. Such payments will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays.
Notwithstanding the foregoing, if Cerner's making payments under this Paragraph
2.C.2.c would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act or result in the
imposition of penalties under the Affordable Care Act, the parties agree to
reform this Paragraph 2.C.2.c in a manner as is necessary to comply with the
Affordable Care Act; and



d.
Fully vest all outstanding unvested equity incentive awards granted to you under
any Cerner equity incentive plans after June 1, 2005. For purposes of this
Paragraph 2.C.2.d, any performance-based award shall become vested or settled
assuming an "at-target" level of goal achievement had been attained.



3.
Severance Agreement and Release. As a condition to your receiving severance in
accordance with this Paragraph 2.C, upon your resignation or the termination of
your employment, you agree to promptly execute and not revoke a written
severance agreement, which release will be provided to you within ten (10) days
of your termination date, containing normal and customary provisions, including
but not limited to, a release releasing Cerner from any claims against Cerner
related to your employment with Cerner that you might have at the time of or
following the termination of your employment, and reasonable and customary
representations and warranties.



4.
Forfeiture and Reimbursement. Further, notwithstanding anything to the contrary
in this Executive Severance Agreement, if you breach any confidentiality,
non-competition or other material provision in your Employment Agreement
following the termination of your employment with Cerner, Cerner’s obligation,
if applicable, to deliver severance payments and benefits to you under this
Paragraph 2.C, and the vesting of any equity incentive awards described in this
Paragraph 2.C, will cease immediately, you will reimburse Cerner the amount of
severance payments delivered to you by Cerner prior to such breach by you, and
you will forfeit to Cerner all equity incentive awards (or the proceeds of
exercised awards) that vested based on or after such termination of your
employment and prior to your breach.








--------------------------------------------------------------------------------





5.
ERISA Claims Review Procedures. To the extent any severance payments described
in this Paragraph 2.C are covered by the Employee Retirement Income Security Act
of 1974, as amended, Claims Review Procedures are available from Cerner.



6.
Compliance with Section 409A.



a.
General Compliance. This Executive Severance Agreement and any severance
payments contemplated to be made hereunder is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Executive Severance Agreement, payments provided under this Executive Severance
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Executive
Severance Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Executive
Severance Agreement shall be treated as a separate payment. Any payments to be
made under this Executive Severance Agreement upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, Cerner makes no representations that the payments
and benefits provided under this Executive Severance Agreement comply with
Section 409A, and in no event shall Cerner be liable for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by you on
account of non-compliance with Section 409A.



b.
Specified Employees. Notwithstanding any other provision of this Executive
Severance Agreement, if any payment or benefit provided to you in connection
with your termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and you are determined
to be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the your termination date or, if earlier,
on your death (the "Specified Employee Payment Date"). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to you in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.



c.
Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Executive Severance Agreement shall be
provided in accordance with the following:



i.
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;



ii.
any reimbursement of an eligible expense shall be paid to you on or before the
last day of the calendar year following the calendar year in which the expense
was incurred; and



iii.
any right to reimbursements or in-kind benefits under this Executive Severance
Agreement shall not be subject to liquidation or exchange for another benefit.



D.
Partial Accelerated Vesting upon a Change in Control. In connection with a
Change in Control, 50% of each outstanding and unvested equity incentive award
granted to you under any Cerner equity incentive plan after June 1, 2005 and
prior to the date of the Change in Control becomes effective will become vested
on the date the Change in Control becomes effective. The remaining 50% of each
such outstanding equity incentive award that has not yet vested will continue to
vest according to its vesting schedule (unless your employment is terminated for
any reason other than in connection with an Ineligible Severance Event or you
resign for Good Reason within twelve (12) months following the date the Change
in Control becomes effective, in which case 100% of such award will become
vested as provided above in Paragraph 2.C.2; or in the event your employment is
terminated for any reason other than in connection with an Ineligible Severance
Event or a Constructive Termination at any time after twelve (12) months
following a Change in Control, in which case 100% of such award will become
vested as provided above in Paragraph 2.C.1). For purposes of this Paragraph
2.D, any






--------------------------------------------------------------------------------





performance-based award which becomes 50% vested upon a Change in Control shall
mean that an "at-target" level of goal achievement had been attained with
respect to 50% of the award.


E.
Modified 280G Carve-Back. Notwithstanding anything contained in this Executive
Severance Agreement to the contrary, if on an after-tax basis the aggregate
payments and benefits paid pursuant to Paragraph 2.C.2 or Paragraph 2.D would be
larger if the portion of such payments and benefits constituting "parachute
payments" under Code Section 280G were reduced by the minimum amount necessary
to avoid the imposition of the excise tax under Code Section 4999, then such
payments and benefits shall be reduced by the minimum amount necessary to avoid
such excise tax.  Any such reduction shall occur in a manner that maximizes your
economic position. In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. Any determination required under this Paragraph 2.E shall be made in
writing in good faith by an accounting firm selected by Cerner, which is
reasonably acceptable to you (the “Accountants”). Cerner and you shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Paragraph 2.E.
Cerner shall be responsible for all fees and expenses of the Accountants.



F.
409(a) Modifications. Notwithstanding anything to the contrary herein, Cerner
may modify your Employment Agreement and this Executive Severance Agreement from
time to time without your consent if Cerner’s legal counsel deems doing so to be
advisable to comply with Section 409A of the Code and you agree that any such
modifications shall be binding upon you.



2.
PARAGRAPH 3 MODIFICATION. The following is added to Paragraph 3 of your
Employment Agreement:



Nothing in this paragraph (i) prohibits you from using or disclosing
Confidential Information in connection with reporting possible violations of law
or regulation to any governmental agency or entity or attorney in accordance
with any whistleblower protection provisions of applicable law or regulation
including 18 U.S.C. § 1833 or (ii) requires notification or prior approval by
Cerner of any reporting described in clause (i). However, any disclosure must be
made in accordance with the applicable law or regulation and in a manner that
limits-to the furthest extent possible-disclosure of Confidential Information.


3.
ENTIRE AGREEMENT AND PRIOR AGREEMENTS.



We agree that your Employment Agreement, as amended by this Executive Severance
Agreement, otherwise remains in full force and effect. This Executive Severance
Agreement represents your entire agreement with Cerner concerning the subject
matter hereof and cancels, terminates and supersedes any of your previous oral
or written understandings or agreements with Cerner or with any director,
officer or representative of Cerner with respect to the subject matter hereof.
Without limitation, the severance benefits and payments eligible to be provided
under this Executive Severance Agreement supersede and replace any benefits or
payments you might otherwise be eligible to receive under your Employment
Agreement, the Cerner Enhanced Severance Pay Plan, any successor thereto, or any
other broad-based Cerner severance plan or policy which otherwise would be
applicable to you.





--------------------------------------------------------------------------------





This Cerner Executive Severance Agreement is executed as of this 11th day of
September, 2017.






/s/ Michael R. Nill
Michael R. Nill
 
 
Cerner Corporation
 
 
By:
/s/ Julia M. Wilson
 
Julia M. Wilson
 
Executive Vice President and Chief People Officer
 
 
 
 






--------------------------------------------------------------------------------





APPENDIX A
DEFINITION OF TERMS
CAUSE means your material breach of your Employment Agreement, fraud against
Cerner, misappropriation of Cerner’s assets, dishonesty, embezzlement from
Cerner, theft from Cerner, material neglect of your duties and responsibilities
hereunder, your arrest and indictment for a crime involving drug abuse,
violence, dishonesty or theft, your taking any action or omitting to take any
action that results in a violation of the Sarbanes-Oxley Act of 2002, or any
related statutes, laws or regulations or material breach of Cerner’s policies.
CHANGE IN CONTROL means:
(i)
The acquisition by any individual, entity or group (a “Person”) within the
meaning of Section 12(d)(3) or 13(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either: (A) the
then outstanding shares of common stock of Cerner (the “Outstanding Cerner
Common Stock”), or (B) the combined voting power of the then outstanding voting
securities of Cerner entitled to vote generally in the election of directors
(the “Outstanding Cerner Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (X) any acquisition directly from Cerner, (Y) any
acquisition by Cerner, or (Z) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Cerner or any corporation controlled
by Cerner; or

(ii)
Individuals who, as of the date hereof, constitute the Cerner Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Cerner’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Cerner ( a “Business
Combination”), in each case, unless, following such Business Combination, (A),
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Cerner Common Stock and Outstanding
Cerner Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of Cerner resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Cerner or all or substantially all of Cerner’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Cerner Common Stock and Outstanding Cerner Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of Cerner or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of Cerner resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the Board of Directors of Cerner resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the board, providing for such
Business Combination; or

(iv)
Approval by the shareholders of Cerner of a complete liquidation or dissolution
of Cerner.

CODE means the Internal Revenue Code of 1986, as from time to time amended.
CONSTRUCTIVE TERMINATION means the occurrence of any of the following without
your consent: (1) a material, adverse change in your authority, position,
duties, or responsibilities (other than temporarily while you are physically or
mentally incapacitated or as required by applicable law) or reporting structure
such that you no longer report to the Chief Executive Officer or Board of
Directors, (2) a material reduction in your base salary or target bonus
opportunity, (3) a relocation of the principal location at which you are
required to perform your duties to more than twenty-five (25)





--------------------------------------------------------------------------------





miles from the Kansas City metropolitan area and which is adverse to you, or (4)
any other action or inaction that constitutes a material breach by Cerner of
your Employment Agreement. You cannot terminate your employment on account of a
Constructive Termination unless you have provided written notice to Cerner of
the existence of the circumstances providing grounds for termination on account
of a Constructive Termination within thirty (30) days of the initial existence
of such grounds and Cerner has had at least thirty (30) days from the date on
which such notice is provided to cure such circumstances. If you do not
terminate your employment on account of a Constructive Termination within ninety
(90) days after the first occurrence of the applicable grounds, then you will be
deemed to have waived your right to terminate on account of a Constructive
Termination with respect to such grounds.
DISABILITY means a physical or mental illness, as determined by an accredited
physician, which causes you to be unable to perform your duties hereunder for
ninety (90) consecutive days, or for an aggregate of ninety (90) days during any
period of twelve (12) consecutive months.
GOOD REASON means the occurrence of any of the following, without your consent:
(1) a material, adverse change in your authority, duties, position or
responsibilities (other than temporarily while you are physically or mentally
incapacitated or as required by applicable law) or reporting structure such that
you no longer report to the Chief Executive Officer or the Board of Directors,
(2) a material reduction in your base salary or target bonus opportunity, (3) a
relocation of the principal location at which you are required to perform your
duties to more than twenty-five (25) miles from the Kansas City metropolitan
area and which is adverse to you, or (4) any other action or inaction that
constitutes a material breach by Cerner of your Employment Agreement. You cannot
terminate your employment on account of a Good Reason unless you have provided
written notice to Cerner of the existence of the circumstances providing grounds
for termination on account of a Good Reason within thirty (30) days of the
initial existence of such grounds and Cerner has had at least thirty (30) days
from the date on which such notice is provided to cure such circumstances. If
you do not terminate your employment on account of a Good Reason within ninety
(90) days after the first occurrence of the applicable grounds, then you will be
deemed to have waived your right to terminate on account of a Good Reason with
respect to such grounds.





--------------------------------------------------------------------------------





CERNER ASSOCIATE EMPLOYMENT AGREEMENT


This Cerner Associate Employment Agreement describes the formal employment
relationship between


Michael R. Nill
Associate


and


Cerner Corporation, a Delaware corporation


This Agreement is effective on the 18 day of November, 1996.


1.
CERNER'S LETTER OFFERING EMPLOYMENT TO YOU.

At the time you accepted employment with Cerner, you received an offer letter
outlining or confirming the specifics of Cerner's offer of employment to you.
The position, terms, compensation, benefits and other provisions of that offer
letter represent the initial conditions of your Cerner employment. The offer
letter is incorporated into this Agreement as Attachment I. Any amendments or
changes to the offer letter are included as part of Attachment II to this
Agreement, and supersede the terms in the offer letter. Cerner reserves the
right, on a future and non-retroactive basis only, to modify at anytime the
conditions of your employment by Cerner.
2.
EMPLOYMENT RELATIONSHIP.

A.
Formation. By signing this Agreement, you represent that every material fact
contained in your resume and application for employment with Cerner is true and
accurate to the best of your knowledge and belief. You also agree that
falsification of your resume or application is grounds for immediate discharge.

B.
Type. To the extent permitted by law, your employment relationship with Cerner
is “at will”, which means that you may resign from Cerner at any time, for any
reason, or for no reason at all, and without advance notice (except described
below). It also means that Cerner may terminate your employment at any time, for
any legally permitted reason, or for no reason at all, and without advance
notice.

C.
Resignation and Termination. You agree to cooperate with Cerner by participating
fully in an exit interview in the event you leave the employ of Cerner, whether
voluntarily or involuntarily. You agree to give Cerner written notice of your
intention to resign from employment at least ten (10) business days prior to the
last. day you intend to work at Cerner. To facilitate the provisions of
paragraphs 7 and 8 of this agreement, you also agree to report to Cerner, in
conjunction with your written notice of intent, the identity of your new
employer and the nature of your proposed duties for that employer. Cerner,
however, reserves the right either to accelerate your intended effective
termination date to an earlier actual date or to allow your intended effective
termination date to stand.

If you resign, however, with fewer than ten (10) business days notice, or if you
actually leave Cerner's employ prior to expiration of the ten business days
notice period and without the permission of Cerner, then you agree that (to the
extent permitted by law) no vacation pay, salary or other compensation otherwise
due, from the date of your resignation notice until the time of your approved
effective termination date, will be owed or paid to you by Cerner.
If Cerner terminates your employment (and unless the termination was due to your
dishonesty, illegal conduct, or breach of this Agreement), Cerner will pay you
in conjunction with such termination the equivalent of two weeks base salary
(exclusive of commissions, advances against commissions, bonus and other
non-salary compensation and Associate benefits). This provision also applies if
you give proper notice as outlined above and Cerner elects to accelerate your
effective termination date.
In the event your termination occurs during a performance period associated with
a documented bonus or incentive compensation plan, any final payments to you as
a result of your participation in such plan will be determined by the documented
procedures of the plan.
In the event Cerner terminates your employment, Cerner reserves the right to set
the effective date of such





--------------------------------------------------------------------------------





termination.
Upon your resignation or the termination of your employment, you agree to
promptly execute a Termination Statement in the form of Attachment Ill.
D.
SALES ASSOCIATE PROVISIONS. If you are employed by Cerner in a sales capacity,
additional provisions incorporated as Attachment IV to this Agreement are
applicable to your employment relationship.

3.
AGREEMENT NOT TO DISCLOSE OR TO USE CONFIDENTIAL INFORMATION.

You agree that you will forever maintain the confidentiality of Confidential
Information. You will never disclose Confidential Information except to persons
who have both the right and need to know it, and then only for the purpose and
in the course of performing Cerner duties, or of permitting or assisting in the
authorized use of Cerner products and services. In the event your employment
with Cerner terminates (voluntarily or involuntarily), you will promptly deliver
to Cerner all Confidential Information.
4.
NON-CERNER EMPLOYMENT.

Except for those part-time associates, hired to work less than 40 hours per
week, employment at Cerner is a full-time responsibility. As a full-time
associate, we expect that you will devote your full time and attention to meet
your Cerner responsibilities and will not engage in any other employment
activities which would detract from or conflict with your ability to carry out
your duties at Cerner. If you are a part-time associate, it is Garners
expectation that you will not engage in other employment activities that would
detract from or conflict with your ability to carry out your part-time duties at
Cerner.
5.
NEW PRODUCTS AND IDEAS.

With respect to New Products and Ideas that you develop, author, or conceive
while employed at Cerner, plus for one year thereafter, you agree to keep
accurate, complete and timely records of such New Products and Ideas, and will
promptly disclose and fully describe such New Products and Ideas in writing to
Cerner.
You agree to assign and transfer to Cerner, without further consideration, your
entire right, title and interest in and to all such New Products and Ideas. You
waive any and all moral rights which you otherwise would have in any New
Products and Ideas.
You agree to execute promptly at Cerner’s expense, a written assignment of title
to Cerner, and all letters (and applications for letters) of patent and
copyright, in all countries, for any New Products or Ideas required to be
assigned by this Agreement. You also agree to assist Cerner or its nominee in
every reasonable way (at Cerner’s request and expense, but at no charge to
Cerner), both during and after your time of employment at Cerner, in vesting and
defending title to the New Products and Ideas in and for Cerner, in any and all
countries, including the obtainment and preservation of patents, copyrights,
trade secrets and other proprietary rights.
This Section does not apply to your new products and ideas which do not relate
directly to the business of Cerner, and which are developed entirely on your own
time.
6.
PRIOR INVENTIONS.

Any and all patented and unpatented inventions, new products and ideas which you
made prior to your employment by Cerner are excluded from the scope of this
Agreement and are documented on Attachment V, Inventory of Prior Inventions.
7.
NON-COMPETITION.

For a period of two (2) years after the voluntary or involuntary termination of
your employment with Cerner:
A.
You will tell any prospective new employer, prior to accepting employment, that
this Employment Agreement exists.

B.
If you have worked for Cerner in a sales capacity, you will not provide services
in the United States, or in any






--------------------------------------------------------------------------------





country in which Cerner has a business interest, to any Conflicting Organization
in connection with the marketing, sale or promotion of any Conflicting Product:
(i)
to any person or organization upon whom you called or whose account you
supervised on behalf of Cerner any time during the last three (3) years of your
employment by Cerner, and

(ii)
within any states or provinces that were a part of any Cerner territory assigned
to you during the last three (3) years of your employment by Cerner.

C.
If you have never worked for Cerner in a sales capacity, you will not provide
services directly or indirectly related to your employment at Cerner to any
Conflicting Organization in the United States or in any country in which Cerner
has a business interest. However, you may accept employment with a large
Conflicting Organization whose business is diversified, and with a portion of
its business that is not a Conflicting Organization, provided that Cerner, prior
to your acceptance of such employment, shall receive separate written assurances
satisfactory to Cerner from such Conflicting Organization and from you that you
will not render services directly or indirectly in connection with any
Conflicting Product.

8.
POST-TERMINATION PAYMENTS BY CERNER.

If you are unable to obtain employment within three (3) months after termination
of your employment at Cerner due solely to the non-competition restrictions
imposed on you by Paragraph 7 of this Agreement, the provision of Paragraph 7
shall continue to bind you only so long as Cerner shall make to you monthly
payments equivalent, on an annualized basis, to your average earnings during the
last three years of your Cerner employment (or of your average Cerner earnings,
if you were employed fewer than 3 years), for each month of such unemployment.
You will, during each month of such unemployment, make conscientious and
aggressive efforts to find employment. You will also, within ten days after the
end of each calendar month, give Cerner a detailed written account of your
efforts to obtain employment. In your monthly written account, you will identify
each Conflicting Organization with which you have sought employment.
Cerner shall, at Cerner's option, be relieved of making a monthly payment to you
for any month during which you fail to seek employment-conscientiously and
aggressively, and to account to Cerner as described above.
Cerner is obligated to make such payments to you upon your fulfillment of the
conditions set forth above beginning in the 4th month of your unemployment and
continuing for the following twenty-one (21) consecutive months, unless Cerner
gives you:
A.
Written permission to accept available employment, or

B.
A written release from the non-competition obligations set forth in Paragraph 7
of this Agreement.

9.
PUBLICITY RELEASE.

You consent and agree to the use of your name, voice and picture (including but
not limited to use in still photographs, videotape and film formats, and both
during and after your period of employment at Cerner) for advertising,
promotional, public relations, and other business purposes (including its and
their use in newspapers, brochures, magazines, journals and films or videotapes)
by Cerner.
10.
CERNER PROPERTY.

You understand that you may be assigned various items of Cerner property and
equipment to help you carry out your Cerner responsibilities. When such property
or equipment is issued, you will formally acknowledge receipt of it and will
take all reasonable precautions and actions necessary to safeguard and maintain
it in normal operating condition. You further agree to accept financial
responsibility for damage or wear to the property and equipment you are issued
beyond that associated with normal business use. You will notify Cerner
immediately of any such damage or loss. If your employment with Cerner
terminates, you will immediately return to Cerner all property and equipment
which you have been issued.





--------------------------------------------------------------------------------





11.
SYSTEMS AND PHYSICAL SECURITY.

You understand the importance of both systems and physical security to the daily
operations of Cerner and to the protection of business information. You will,
therefore, comply with and assist in the vigorous enforcement of all policies,
practices, and procedures which may be developed to ensure the integrity of
Cerner systems and facilities. Further, you understand that willful violation of
such policies, practices, and procedures may result in termination of your
employment.
12.
PRIOR EMPLOYMENT RELATIONSHIPS AND OBLIGATIONS.

By accepting employment with Cerner, you represent to Cerner that you are not
subject to any non­competition or confidentiality agreements that your
employment and activities at Cerner would violate. You also represent that you
will not disclose to Cerner, or induce Cerner to use, any proprietary or
confidential information belonging to any previous employer or to others.
13.
REMEDIES.

By signing this Agreement, you agree that the promises you have made in it are
of a special nature, and that any breach, violation or evasion by you of the
terms of this Agreement will result in immediate and irreparable harm to Cerner.
It will also cause damage to Cerner in amounts difficult to ascertain.
Accordingly, Cerner shall be entitled to the remedies of injunction and specific
performance, as well as to all other legal and equitable remedies which may be
available to Cerner.
14.
INDEMNIFICATION.

You agree to indemnify and hold Cerner harmless from and against any damages,
liability, actions, suits or other claims arising out of your breach of this
Agreement.
15.
MODIFICATION.

This Agreement may not be modified in any respect, except by a written agreement
executed by you and Cerner. However, Cerner may from time to time publish and
adopt supplementary policies with respect to the subject matter of this
Agreement, and you agree that such supplementary policies shall be binding upon
you.
16.
NOTICES.

Any notice required or permitted to be given pursuant to the terms of the
Agreement shall be sufficient if given in writing and if personally delivered by
receipted hand delivery to you or to Cerner, or if deposited in the United
States Mail, postage prepaid, first class or certified mail, to you at your
residence address or to Cerner’s Corporate headquarters address or to such other
addresses as each party may give the other party notice in accordance with this
Agreement.
17.
TERM OF THIS AGREEMENT.

This Agreement begins as noted above and will continue in perpetuity, even
though your employment can be terminated by you or by Cerner as described
elsewhere herein.
18.
GOVERNING LAW.

This Agreement will be governed by, construed, interpreted, and its validity
determined, under the laws of the State of Missouri.
19.
SEVERABILITY.

If any provision of this Agreement is held to be unenforceable, then this
Agreement will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of this Agreement, valid and enforceable.







--------------------------------------------------------------------------------





20.
ENTIRE AGREEMENT AND PRIOR AGREEMENTS.

You hereby acknowledge receipt of a signed counterpart of this Agreement and
acknowledge that it is your entire agreement with Cerner concerning the subject
matter. This Agreement cancels, terminates, and supersedes any of your previous
oral or written understandings or agreements with Cerner or with any officer or
representative of Cerner.
21.
SUCCESSORS.

This Agreement shall be binding upon Cerner’s successors and assigns. This
Agreement shall also be binding upon your heirs, spouse, assigns and legal
representatives.


******************************************************


This Employment Agreement is executed this 18 day of November, 1996.






/s/ Michael R. Nill
Associate
 
 
Cerner Corporation
 
 
By:
/s/ Rene Whitcraft
 
 
 
Vice President of Administration
 
 
 
 






--------------------------------------------------------------------------------





APPENDIX A
DEFINITION OF TERMS
CERNER CORPORATION and CERNER mean Cerner Corporation, the Delaware corporation.
The terms also cover all of Cerner Corporation's parent, subsidiary and
affiliate corporations and business enterprises, both presently existing and
subsequently created or acquired. Such affiliate corporation may be directly or
indirectly controlled by Cerner or related to Cerner by equity ownership.
CLIENT means any actual or potential customer or licensee of Cerner.
CONFIDENTIAL INFORMATION means Cerner, Client and Vendor trade secrets. It also
means other Cerner, Cerner Associate, Client, and Vendor information which is
not generally known, and is proprietary to Cerner Corporation or to Cerner
Associates, Clients, and Vendors. It includes, but is not limited to, research,
design, development, installation, purchasing, accounting, marketing, selling,
servicing, finance, business systems, business practices, documentation,
methodology, procedures, manuals (both internal and user), program listings,
source codes, working papers, Client and Vendor lists, marketing and sales
materials not otherwise available to the general public, sales activity
information, computer programs and software, compensation plans, your personal
compensation, performance evaluations, patient information and other
client-related data, and all other non-public information of Cerner and its
Associates, Clients, and Vendors.
CONFLICTING ORGANIZATION means any person or organization engaged (or about to
become engaged) in research, development, installation, marketing, selling, or
servicing with respect to a Conflicting Product.
CONFLICTING PRODUCT means any product, process or service which is the same as,
similar to, or competes with any Cerner product, process or service upon which
you worked during the last three years of your employment by Cerner, or about
which you have acquired Confidential Information.
NEW PRODUCTS AND IDEAS means discoveries, computer programs, improvements, works
of authorship, methods, ideas and products (whether or not they are described in
writing, reduced to practice, patentable or copyrightable) which results from
any work performed by you for Cerner, or involve the use of any Cerner
equipment, supplies, facilities or Confidential Information, or relate directly
to the business of Cerner, or relate to Cerner’s actual or demonstrably
anticipated research or development.
VENDOR means any actual or potential licensor, supplier, contractor, agent,
consultant or other purveyor of products or services to Cerner.





